     Case 3:20-cv-01783-BAS-BGS Document 8 Filed 08/05/21 PageID.810 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOHN DAVID SANCHEZ,                                Case No. 20-cv-01783-BAS-BGS
12                                  Petitioner,
                                                        ORDER:
13         v.
                                                        (1) APPROVING AND ADOPTING
14   CRAIG KOENIG,
                                                        REPORT AND
15                                Respondent.           RECOMMENDATION IN ITS
                                                        ENTIRETY (ECF No. 7);
16
17                                                      (2) GRANTING RESPONDENT’S
                                                        MOTION TO DISMISS (ECF No. 4);
18
19                                                      (3) DENYING PETITION OF WRIT
                                                        OF HABEAS CORPUS; AND
20
21                                                      (4) DECLINING TO ISSUE A
                                                        CERTIFICATE OF
22
                                                        APPEALABILITY
23
24
25
           Petitioner John David Sanchez is a state prisoner proceeding with counsel. He filed
26
     a petition under 28 U.S.C. § 2254, challenging his 2017 conviction in San Diego County
27
28

                                                  -1-
                                                                                       20cv1783
     Case 3:20-cv-01783-BAS-BGS Document 8 Filed 08/05/21 PageID.811 Page 2 of 3



 1   Superior Court case number SCE359409. (ECF No. 1.) Respondent moved to dismiss the
 2   petition (ECF No. 4), and Petitioner filed a response in opposition (ECF No. 6).
 3         On July 16, 2021, United States Magistrate Judge Bernard G. Skomal issued a
 4   Report & Recommendation (“R&R”) recommending this Court grant Defendant’s motion
 5   to dismiss. (ECF No. 7.) Judge Skomal ordered that any objections to the R&R be filed
 6   no later than August 2, 2021. (Id. 31:1–3.) To date, Plaintiff has not filed any objections
 7   or requested for additional time to do so.
 8         The Court reviews de novo those portions of the R&R to which objections are made.
 9   28 U.S.C. § 636(b)(1). The Court may “accept, reject, or modify, in whole or in part, the
10   findings or recommendations made by the magistrate judge.” Id. But “[t]he statute makes
11   it clear that the district judge must review the magistrate judge’s findings and
12   recommendations de novo if objection is made, but not otherwise.” United States v. Reyna-
13   Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also Schmidt v. Johnstone, 263
14   F. Supp. 2d 1219, 1226 (D. Ariz. 2003) (concluding that where no objections were filed,
15   the district court had no obligation to review the magistrate judge’s report). “Neither the
16   Constitution nor the statute requires a district judge to review, de novo, findings and
17   recommendations that the parties themselves accept as correct.” Id. “When no objections
18   are filed, the de novo review is waived.” Marshall v. Astrue, No. 08-cv-1735, 2010 WL
19   841252, at *1 (S.D. Cal. Mar. 10, 2010) (Lorenz, J.) (adopting report in its entirety without
20   review because neither party filed objections to the report despite the opportunity to do so).
21         In this case, the deadline for filing objections was August 2, 2021. However, the
22   parties have not filed any objections or requests for additional time to do so. Consequently,
23   the Court may adopt the R&R on that basis alone. See Reyna-Tapia, 328 F.3d at 1121.
24   Having nonetheless reviewed the R&R, the Court agrees with the R&R’s
25   recommendations. Thus, the Court hereby approves and ADOPTS the R&R in its entirety
26   (ECF No. 7). The Court therefore GRANTS Defendant’s motion to dismiss (ECF No. 4)
27   and DISMISSES the Petition (ECF No. 1).
28

                                                  -2-
                                                                                           20cv1783
     Case 3:20-cv-01783-BAS-BGS Document 8 Filed 08/05/21 PageID.812 Page 3 of 3



 1         In addition, a certificate of appealability may issue only if the applicant makes a
 2   substantial showing of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2).
 3   Petitioner has made no such showing. Because reasonable jurists could not debate whether
 4   “the petition should have been resolved in a different manner or that the issues presented
 5   were ‘adequate to deserve encouragement to proceed further,’” the Court DECLINES to
 6   issue a certificate of appealability. See Slack v. McDaniel, 529 U.S. 473, 484 (2000)
 7   (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)).
 8         IT IS SO ORDERED.
 9
10   DATED: August 4, 2021
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -3-
                                                                                        20cv1783
